Title: To James Madison from Robert Patterson, 1 January 1817
From: Patterson, Robert
To: Madison, James


        
          Sir,
          Mint of the United States Jany 1st 1817.
        
        I have now the honour of laying before you, a Report of the operations of the Mint during the last year.
        From the statement of the Treasurer, herewith transmitted, it will appear, that within the above period, there have been struck & emitted—
        In silver coins, 67,153 pieces, amounting to 28,575 dollars & 75 Cents & in copper coins, 2,820,982 pieces, amounting to 28,209 dollars & 82 Cents.
        The amount of the latter would have been considerably greater, had it not been for a disappointment in the supply of copper. Measures, however, are now taken to prevent such disappointments in future.
        The stagnation which has for some time existed in the circulation of specie currency, has, almost totally, prevented the usuel deposits of gold &

silver bullion, for coinage. But there is now a prospect, that this will not long continue to be the case. The Mint having at this time in its vaults, deposits of these metals to a very considerable amount.
        The repairs of the Mint, which you were pleased to authorize, are now nearly completed. A substantial brick building has been erected on the site formally occupied by an old wooden building; & in the apparatus, & arrangement of machinery, which have been adopted, many important improvements have been introduced. Among these is the substitution of a steam engine, for the horse power heretofore employed. A change which, it is believed, will not only diminish the expenses of the establishment, but greatly facilitate all its principal operations. I have the honour to be Sir, with the greatest respect & esteem, Your most Obed. Servt.
        
          Rt. Patterson
        
      